UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2014 Date of reporting period: March 31, 2014 Item 1. Reports to Stockholders. SCHARF FUNDS Scharf Fund – LOGIX Scharf Balanced Opportunity Fund – LOGOX SEMI-ANNUAL REPORT March 31, 2014 Scharf Investments, LLC SCHARF FUNDS TABLE OF CONTENTS To Our Shareholders 1 Expense Examples 8 Sector Allocation of Portfolio Assets 10 Schedule of Investments 12 Statements of Assets and Liabilities 20 Statements of Operations 21 Statements of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 26 Notice to Shareholders 40 Approval of Investment Advisory Agreement 42 Privacy Notice 45 SCHARF FUNDS TO OUR SHAREHOLDERS PERFORMANCE AS OF 3/31/2014 THE SCHARF BALANCED OPPORTUNITY FUND Since Inception 6 Months One Year 12/31/2012 Cumulative: Scharf Balanced Opportunity Fund 8.44% 16.82% 22.71% Lipper Balanced Funds Index (with dividends reinvested) 7.39% 12.44% 18.51% Barclays U.S. Aggregate Bond Index 1.70% -0.10% -0.22% S&P 500® Index (with dividends reinvested) 12.51% 21.86% 34.78% Annualized: Scharf Balanced Opportunity Fund 16.82% 17.84% Lipper Balanced Funds Index (with dividends reinvested) 12.44% 14.59% Barclays U.S. Aggregate Bond Index -0.10% -0.17% S&P 500® Index (with dividends reinvested) 21.86% 27.05% THE SCHARF FUND Since Inception 6 Months One Year 12/30/2011 Cumulative: Scharf Fund 11.68% 23.78% 51.54% S&P 500® Index (with dividends reinvested) 12.51% 21.86% 56.35% Annualized: Scharf Fund 23.78% 20.27% S&P 500® Index (with dividends reinvested) 21.86% 21.95% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-572-4273.The gross expense ratios for the Scharf and Balanced Opportunity Funds are 1.50% and 2.15%, respectively.The net expense ratios for the Scharf and Balanced Opportunity Funds are 1.29% and 1.25%, respectively, after fee waivers and expense reimbursements, including acquired fund fees and expenses.The Adviser has contractually agreed to waive fees through 1/27/15.The Scharf and Balanced Opportunity Funds charge a 2% redemption fee on redemptions or exchanges of fund shares that are made within 60 and 15 days of purchase, respectively.Had a fee been included, returns would be lower. 1 SCHARF FUNDS Dear Fellow Shareholders, For the fiscal six months ended 03/31/2014, the Scharf Balanced Opportunity Fund returned 8.44% compared to the 7.39% return for the Lipper Balanced Funds Index.The key contributors to relative performance for the period were Advance Auto Parts, Inc., CVS Caremark Corporation, Allergan, Inc., and McKesson Corporation.The key detractors from relative performance were NCR Corporation, Samsung Electronics Co., Ltd, Sanofi, and Sandridge Permian Trust.When looking at the performance over the past twelve months, we are very pleased with the Scharf Balanced Opportunity Fund’s performance of 16.82% compared to the Lipper Balanced Funds Index return of 12.44%. The Scharf Fund returned 11.68% compared to the 12.51% for the S&P 500® Index over the past six months.The key contributors to relative performance for the period were Advance Auto Parts, Inc., CVS Caremark Corporation, Allergan, Inc., and McKesson Corporation.The key detractors from relative performance were NCR Corporation, Samsung Electronics Co., Ltd, Sanofi, and Apache Corporation. When looking over the past twelve months, the Scharf Fund has returned 23.78% compared to the 21.86% return of the S&P 500® Index. MARKET COMMENTARY Beware the Ides of March:In 2000, the Internet/Technology/Nifty Fifty bubble reached its peak.The NASDAQ Composite touched 5047 on March 9, 2000.Barely more than one month later, the NASDAQ stood at 3321.The worst was yet to come with the NASDAQ Composite touching bottom at 1114 on October 9, 2002. The plunge was led by dozens of Internet wipe-outs such as Webvan Group, Inc., Pets.com and eToys Inc.But even the stocks of companies that survived were rocked by the implosion.As the table below shows, Cisco Systems, Inc., Oracle Corporation, Microsoft Corporation, Motorola Solutions, Inc., Amazon.com, Inc. and Yahoo! Inc. lost between 18% and 37% in a month before sinking to much lower levels. Fast forward to 2014 and the similarities to a vastly smaller market bubble are eerie.Among the many poster children for this year’s market excesses, Amazon.com, Inc., Tesla Motors, Inc., Facebook, Inc., Netflix, Inc., Illumina, Inc. and Yelp Inc. have fallen between 15% and 33% over the past month even as the NASDAQ itself lost less than 10%. 2 SCHARF FUNDS 3/9/2000 Price 4/14/2000 Price Change Company 3/10/2014 Price 4/14/2014 Price Change Company Cisco Systems, Inc. -18% Amazon.com, Inc. -15% Oracle Corp. 84 63 -25% Tesla Motors, Inc. -17% Microsoft Corp. 74 -26% Facebook, Inc. 72 59 -18% Motorola Solutions, Inc. -34% Illumina, Inc. -21% Amazon.com, Inc. 69 47 -32% Netflix, Inc. -25% Yahoo! Inc. -37% Yelp, Inc. 93 62 -33% Sources: Bloomberg, Yahoo! Finance What do the two eras have in common? 1. Nosebleed price/earnings multiples – these ranged from 50x earnings to hundreds of times earnings. 2. Misleading accounting – Many of these companies encouraged investors to focus on earnings excluding items such as stock compensation expense. 3. Market “momentum” – at some point, investors ignored valuation and started buying these stocks because they were going up. Time will tell whether March 2014 marked the peak for the current crop of momentum stocks or whether this is “the pause that refreshes.”It is easier to recognize an investment bubble than it is to time its demise.Whatever the case, it is our view stocks such as these are like Wile E. Coyote suspended in air after walking off the cliff.They may waft higher but the bottom is still a long way down. The wise investor will not touch them with a ten-foot Acme pole. What a Difference Five Years Makes:The stock market took a sentimental journey in 2013.A 23% increase in valuation turned a 6% increase in earnings and a 2% dividend yield into a 32% total return for the Standard & Poor’s 500® Index. With the averages hitting record highs, it is worth reflecting on the journey we have taken over the past five years.In the darkest days of 2009, parallels to the Great Depression were commonplace.Financial markets seized up as the housing market crumbled.Few people had the fortitude to take risk.Fear was pervasive as most investors focused on “Return of Capital” rather than “Return on Capital.”Warren Buffett has famously said, “Be fearful when others are greedy and greedy when others are fearful.”Five years ago our theme was to be greedy when others were being fearful. Today the opposite is true. The Federal Reserve Board’s successive volleys of quantitative easing kept interest rates low and lured investors into riskier assets.This caused a massive risk rally in everything from blue chip stocks to the most marginal money-losing companies.The realization that the “Fed Put” was firmly in place reenergized investors’ animal spirits.Confidence returned with a flourish as the fear of losing money had been replaced with the fear of missing the next Facebook, Inc., Tesla Motors, Inc., or Twitter, Inc. 3 SCHARF FUNDS So where do valuations go from here?Given the Federal Reserve Board’s unceasing efforts to push inflation higher, we believe it is likely that inflation and interest rates will continue to weigh against valuations.While we have witnessed a great ride for stocks, current valuations may leave limited room for future appreciation.Back in February 2009, Value Line, an independent research firm, estimated the median price appreciation potential to be around 140% for its coverage universe.Five years ago, we implored investors to see that, despite – or because of – pervasive fear, this metric stood at levels suggesting a great buying opportunity. Compare that to April 2014, when the Value Line median price appreciation potential rests at 30 years lows around the level of 35%. We believe this to be a level associated with little or no price appreciation for the average stock over the following five years.In the past, when this metric has reached this level, returns for the Value Line Arithmetic Index over the next twelve months have been negative.Hence, we think it is time to be fearful when others are being greedy. Avoid the Red Box: The most troubling aspect of the current market is an emerging bubble in story stocks.As noted earlier, companies promising to transform the future have experienced hyperbolic stock price growth on little or no earnings.While many are in possession of innovative technologies, most could prove to be bad investments for the simple reason that they are massively overpriced.A classic example of this phenomenon is Cisco Systems, Inc.Despite quadrupling earnings over the past decade plus, an investor in Cisco’s stock price is down more than 70% from the 2000 peak. Fortunately, investors are not limited to the average stock.Within almost any market, there will be pockets of opportunity where individual stocks or sectors trade at below-average valuations.We have two tasks.One is to hold onto our stocks where valuations remain reasonable.The other is to recycle money from issues where the sentimental journey to higher valuations has run its course to issues where the journey has room to run. Where are we finding value?As the data below illustrates, it is certainly not in the hot new technology companies favored by starry-eyed investors willing to pay 320 times earnings.We believe the best values reside on the right side of this table in large global companies such as China Mobile Limited, Porsche Automobil Holding SE and International Business Machines Corporation (IBM). We were able to purchase all of these companies at or below 11 times price/earnings multiples.Similarly, at the time of this letter our portfolio’s median price-to-earnings multiple (using 2014 Bloomberg estimates) of 14 times earnings continues to trade at a discount to the S&P 500® Index.We believe it possesses a strong favorability ratio with significant upside potential to its historical median high multiple and limited downside potential to its historical median low multiple. 4 SCHARF FUNDS Order of 2014 Price to Earnings Ratios Sources: Bloomberg, Value Line. Russell 2000 represents small cap stocks. MSCI is the abbreviation for Morgan Stanley Capital International, where ex. U.S. represents non-U.S. stocks and EM represents emerging market stocks. Figures provided are as of 3/8/2014. INVESTMENT STRATEGY While we are always mindful of how economic conditions and current events impact companies, macroeconomic forecasts are not the primary consideration in our decision-making process.We focus the bulk of our energies on fundamental research and independent company analysis to identify securities which we believe are trading at significant discounts to fair value.We use a bottom-up, valuation-oriented strategy because stocks with low valuation ratios have often outperformed stocks with higher valuation ratios over the long term.By purchasing securities when they appear to be at a discount to fair value, we also hope to mitigate potential downside risk.In addition, the firm maintains a limited number of portfolios, favoring quality over quantity.We focus only on our best ideas as we believe owning too many stocks is counterproductive to enhancing risk/reward.Finally, we are style box agnostic and search for compelling investments in companies large and small, foreign and domestic.To that end, we are optimistic about the current portfolio and believe the Funds are well positioned for long-term investors. As an example, one of our investments, China Mobile Limited, has a dominant market position with over 780 million subscribers in the growing Chinese telecommunications market.China Mobile has a long history of revenue and earnings growth with substantial free cash flow to go along with more than $60 billion net cash on its balance sheet.After years of losing market share due to an inferior 3G service offering, the launch of its new 4G LTE service ahead of competitors leads us to believe that the company is well positioned for a reacceleration of future growth.We expect China Mobile’s 4G offering to boast superior data speeds and network coverage which should help the company win back high-value subscribers.Unfortunately, near-term profitability will likely be depressed during this heavy capital investment phase.In our view, however, this potentially creates an attractive opportunity for investors willing to take a longer-term view.Despite attractive fundamentals, China Mobile trades near its median low price-to-earnings ratio with over 50% upside potential to its median high price-to-earnings ratio.In addition, the company has paid a healthy 4.5% dividend yield while investors have waited for the market to recognize the improving prospects for China Mobile in the 4G era. 5 SCHARF FUNDS IN CLOSING For nearly 30 years, Scharf Investments, LLC has operated as an independent employee-owned firm dedicated to providing the highest quality investment management services.During this time, the Firm has established a track record based on a disciplined investment approach.That approach continues today with the Scharf Fund and the Scharf Balanced Opportunity Fund. One of our core beliefs has always been that our personal interests should be aligned with those of our clients.As such, every member of our investment committee is invested alongside our clients.On a personal level, as the first and one of the largest individual shareholders in both Funds, my family has a significant interest in the Funds’ success.As a shareholder, I hope you take comfort in the knowledge that having our own money invested alongside yours will be a powerful motivator to sharpen our focus. We thank you for the trust and confidence you have placed in us.We welcome your comments and questions. Brian Krawez President and Portfolio Manager Mutual fund investing involves risk.Principal loss is possible.The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to volatility than a diversified fund.The Funds may invest in securities representing equity or debt.These securities may be issued by small- and medium-sized companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in foreign securities which involve greater volatility, political, economic and currency risks, and differences in accounting methods.These risks are greater for emerging markets. The Funds may invest in exchange-traded fund (“ETFs”) or mutual funds, the risks of owning either generally reflecting the risks of owning the underlying securities held by the ETF or mutual fund.The Funds follows an investment style that favors relatively low valuations.Investment in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. Earnings growth is not representative of a fund’s future performance. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. The Lipper Balanced Funds Index is an index of open-end mutual funds whose primary objective is to conserve principal by maintaining at all times a balanced portfolio of both equities and bonds. You cannot invest directly in an index. The Barclays U.S. Aggregate Bond Index is a broad based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including Treasuries, government related and corporate securities. You cannot invest directly in an index. 6 SCHARF FUNDS The Russell 2000 Index is an index measuring the performance approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The Russell 2000 serves as a benchmark for small-cap stocks in the United States. You cannot invest directly in an index. The NASDAQ Composite is an index of more than 3,000 stocks listed on the Nasdaq exchange that includes the world’s foremost technology and biotech companies. You cannot invest directly in an index. MSCI World All Cap ex US Index is a broad measure of stock performance throughout the world, with the exception of US based companies. MSCI Emerging Markets Index is an index representing large and mid companies across 21 emerging markets. Value Line is an independent investment research and financial publishing firm. Value Line 5-year Median App Potential is an estimate that Value Line publishes for the median price appreciation potential of all 1,700 stocks covered in the hypothesized environment three to five years hence. The Value Line Arithmetic Index is a stock index containing approximately 1,675 companies from the NYSE, American Stock Exchange, NASDAQ and over-the-counter market that mirrors changes if a portfolio held equal amounts of stock. Price to Earnings Ratio (P/E) is a valuation ratio of a company's current share price compared to its per-share earnings.Upside to historical median P/E and downside to historical median P/E are terms used to describe the adviser’s estimated reward and risk of an individual security. Return of Capital is return from an investment that is not considered income. The return of capital is when some or all of the money an investor has in an investment is paid back to him or her, thus decreasing the value of the investment. Return on Capital is the measure of the investment gain on an asset, relative to the cost at which an asset was purchased. New Tech represents some of the newest and largest Information Technology and relevant Consumer Discretionary companies. These companies include Facebook Inc., Twitter Inc., Amazon.com Inc., Linkedin Corp., Netflix Inc., and Tesla Motors Inc. Favorability ratio is a metric we use to measure upside return potential relative to downside risk. Earnings growth is the annual rate of growth of earnings from investments. Free Cash Flow is measure of financial performance calculated as operating cash flow minus capital expenditures. The information provided herein represents the opinion of the Funds’ manager is subject to change at any time, is not guaranteed and should not be considered investment advice. The Funds’ holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus. The Scharf Funds are distributed by Quasar Distributors, LLC. 7 SCHARF FUNDS EXPENSE EXAMPLES at March 31, 2014 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. The Scharf Fund and the Scharf Balanced Opportunity Fund are no-load mutual funds. These Examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in each Fund at the beginning of the period and held for the entire period (10/1/13-3/31/14). Actual Expenses The first line of the tables below provide information about actual account values and actual expenses, with actual net expenses being limited to 1.25% of the Scharf Fund and 1.20% of the Scharf Balanced Opportunity Fund per the operating expenses limitation agreement. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Examples below include, but are not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transaction costs, such as sales charges (loads), redemption fees, or exchange fees. 8 SCHARF FUNDS EXPENSE EXAMPLES at March 31, 2014 (Unaudited), Continued Scharf Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 10/1/13 3/31/14 10/1/13 – 3/31/14 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Scharf Balanced Opportunity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 10/1/13 3/31/14 10/1/13 – 3/31/14 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 9 SCHARF FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 10 SCHARF BALANCED OPPORTUNITY FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 11 SCHARF FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares COMMON STOCKS – 87.99% Value Automobiles – 5.58% Honda Motor Co., Ltd. (b) $ Porsche Automobil Holding SE (b) Automotive Parts and Accessories – Retail – 3.75% Advance Auto Parts, Inc. Business Services – 3.15% International Business Machines Corp. Computer and Electronic Product Manufacturing – 13.14% Apple, Inc. (e) NCR Corp. (a) Samsung Electronics Co., Ltd. (c) Conglomerates – 1.94% Berkshire Hathaway, Inc. – Class B (a) Direct Health and Medical Insurance Carriers – 1.69% Aflac, Inc. Drug Stores – 3.82% CVS Caremark Corp. General Merchandise Stores – 3.59% Dollar General Corp. (a) Internet Media – 1.67% Baidu, Inc. – ADR (a) Medical Equipment and Supplies – 4.08% Baxter International, Inc. Oil and Gas Support Services – 8.12% Apache Corp. Halliburton Co. Petroleum Refining – 5.96% Chevron Corp. Murphy USA, Inc. (a) The accompanying notes are an integral part of these financial statements. 12 SCHARF FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited), Continued Shares COMMON STOCKS – 87.99%, Continued Value Petroleum Refining – 5.96%, Continued Total SA – ADR $ Pharmaceutical Preparation and Manufacturing – 11.02% Allergan, Inc. Novartis AG – ADR Sanofi – ADR Property and Casualty Insurance – 5.29% American International Group, Inc. Markel Corp. (a) Rail Transportation – 1.92% Canadian Pacific Railway Ltd. (b) Software Publishers – 9.15% Check Point Software Technologies Ltd. (a)(b) Microsoft Corp. Oracle Corp. Telecommunications – 4.12% China Mobile Ltd. – ADR TOTAL COMMON STOCKS (Cost $86,031,718) MONEY MARKET FUNDS – 11.22% First American Tax Free Obligations Fund – Class Z, 0.00% (d) TOTAL MONEY MARKET FUNDS (Cost $13,198,709) Total Investments in Securities (Cost $99,230,427) – 99.21% Other Assets in Excess of Liabilities – 0.79% TOTAL NET ASSETS – 100.00% $ The accompanying notes are an integral part of these financial statements. 13 SCHARF FUND SCHEDULE OF OPTIONS WRITTEN at March 31, 2014 (Unaudited) Contracts OPTIONS WRITTEN Value 8 Apple, Inc. Expiration: January 2015, Exercise Price: $530.00 $ TOTAL OPTIONS WRITTEN (Premiums received $84,170) $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of March 31, 2014. (e) A portion of this security is pledged as collateral for written options. The accompanying notes are an integral part of these financial statements. 14 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares COMMON STOCKS – 63.77% Value Automobiles – 3.05% Honda Motor Co., Ltd. (b) $ Porsche Automobil Holding SE (b) Automotive Parts and Accessories – Retail – 2.49% Advance Auto Parts, Inc. Business Services – 2.17% International Business Machines Corp. Computer and Electronic Product Manufacturing – 9.41% Apple, Inc. NCR Corp. (a) Samsung Electronics Co., Ltd. (c) Conglomerates – 0.93% Berkshire Hathaway, Inc. – Class B (a) Direct Health and Medical Insurance Carriers – 1.38% Aflac, Inc. Drug Stores – 2.83% CVS Caremark Corp. General Merchandise Stores – 2.60% Dollar General Corp. (a) Internet Media – 1.65% Baidu, Inc. – ADR(a) Medical Equipment and Supplies – 2.94% Baxter International, Inc. Oil and Gas Support Services – 5.37% Apache Corp. Halliburton Co. Petroleum Refining – 4.53% Chevron Corp. Murphy USA, Inc. (a) The accompanying notes are an integral part of these financial statements. 15 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited), Continued Shares COMMON STOCKS – 63.77%, Continued Value Petroleum Refining – 4.53%, Continued Total SA – ADR $ Pharmaceutical Preparation and Manufacturing – 7.25% Allergan, Inc. Novartis AG – ADR Sanofi – ADR Property and Casualty Insurance – 5.17% American International Group, Inc. Markel Corp. (a) Rail Transportation – 1.26% Canadian Pacific Railway Ltd. (b) Scientific Instrument Manufacturing – 0.24% Thermo Fisher Scientific, Inc. Software Publishers – 5.86% Check Point Software Technologies Ltd. (a)(b) Microsoft Corp. Oracle Corp. Telecommunications – 4.64% China Mobile Ltd. – ADR Verizon Communications, Inc. (e) TOTAL COMMON STOCKS (Cost $13,166,183) PREFERRED STOCKS – 5.90% Closed-End Funds – 3.29% GDL Fund – Series B General American Investors Co., Inc. – Series B The accompanying notes are an integral part of these financial statements. 16 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited), Continued Shares PREFERRED STOCKS – 5.90%, Continued Value Investment Banking and Brokerage – 2.45% Goldman Sachs Group, Inc. – Series B $ Utilities – 0.16% SCE Trust II TOTAL PREFERRED STOCKS (Cost $1,480,269) ROYALTY TRUSTS – 1.26% Oil and Gas Support Services – 1.26% SandRidge Permian Trust TOTAL ROYALTY TRUSTS (Cost$424,522) Principal Amount CORPORATE BONDS – 1.58% Automotive Parts and Accessories – Retail – 0.22% Advance Auto Parts, Inc. $ 5.75%, 5/1/2020 Computer and Electronics Product Manufacturing – 0.39% Digital Equipment Corp. 7.75%, 4/1/2023 Industrial Containers and Packaging – 0.42% Ball Corp. 5.75%, 5/15/2021 Oil and Gas Support Services – 0.55% Oil States International, Inc. 6.50%, 6/1/2019 TOTAL CORPORATE BONDS (Cost $406,130) MUNICIPAL BONDS – 4.12% California Health Facilities Financing Authority, Revenue Bonds, Chinese Hospital Association 3.00%, 6/1/2024, Series 2012 The accompanying notes are an integral part of these financial statements. 17 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited), Continued Principal Amount MUNICIPAL BONDS – 4.12%, Continued Value California Health Facilities Financing Authority, Revenue Bonds, Persons with Developmental Disabilities $ 7.11%, 2/1/2021, Series 2011B $ 7.875%, 2/1/2026, Series 2011B California State, General Obligation, Highway Safety, Traffic Reduction, Air Quality and Port Security Bonds 6.509%, 4/1/2039, Series 2009B California State, General Obligation, Various Purpose 6.20%, 10/1/2019 5.60%, 11/1/2020 6.65%, 3/1/2022, Series 2010 7.95%, 3/1/2036, Series 2010 State of Michigan, General Obligation, School Loan and Refunding Bonds 6.95%, 11/1/2020, Series 2009A TOTAL MUNICIPAL BONDS (Cost $1,076,636) U.S. GOVERNMENT AGENCY ISSUE – 0.78% Federal Home Loan Banks 0.50%, 3/6/2019 TOTAL U.S. GOVERNMENT AGENCY ISSUE (Cost $199,900) The accompanying notes are an integral part of these financial statements. 18 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited), Continued Shares MONEY MARKET FUNDS – 22.90% Value First American Tax Free Obligations Fund – Class Z, 0.00% (d) $ TOTAL MONEY MARKET FUNDS (Cost $5,839,283) Total Investments in Securities (Cost $22,592,923) – 100.31% Liabilities in Excess of Other Assets – (0.31)% ) TOTAL NET ASSETS – 100.00% $ SCHEDULE OF OPTIONS WRITTEN at March 31, 2014 (Unaudited) Contracts OPTIONS WRITTEN Value 98 Verizon Communications, Inc. Expiration: January 2015, Exercise Price: $40.00 $ TOTAL OPTIONS WRITTEN (Premiums received $66,108) $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of March 31, 2014. (e) A portion of this security is pledged as collateral for written options. The accompanying notes are an integral part of these financial statements. 19 SCHARF FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2014 (Unaudited) Scharf Balanced Scharf Fund Opportunity Fund ASSETS Investments in securities, at value (identified cost $99,230,427 and $22,592,923, respectively) $ $ Receivables: Investments sold — Fund shares issued — Dividends and interest Dividend tax reclaim Prepaid expenses Total assets LIABILITIES Options written, at value (proceeds $84,170 and $66,108, respectively) Payables: Investments purchased — Advisory fees Fund shares redeemed — Administration and fund accounting fees Shareholder servicing fees Transfer agent fees and expenses Audit fees Legal fees Chief Compliance Officer fee Custody fees Shareholder reporting Trustee fees — Accrued other expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPOSITION OF NET ASSETS Paid-in capital $ $ Undistributed net investment income/(loss) ) Accumulated net realized gain from investments, foreign currency and options Net unrealized appreciation/(depreciation) on: Investments and foreign currency Written options ) Net unrealized appreciation on investments, foreign currency and options Net assets $ $ The accompanying notes are an integral part of these financial statements. 20 SCHARF FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2014 (Unaudited) Scharf Balanced Scharf Fund Opportunity Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $38,145 and $5,648, respectively) $ $ Interest — Total income Expenses Advisory fees (Note 4) Shareholder servicing fees (Note 5) Adminstration and fund accounting fees (Note 4) Registration fees Custody fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Reports to shareholders Miscellaneous expenses Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) ) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain on: Investments Capital gain distributions from regulated investment companies Net change in unrealized appreciation/(depreciation) on: Investments Written options ) ) Net realized and unrealized gain on investments and options Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 21 SCHARF FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ ) $ Capital gain distributions from regulated investment companies — Net realized gain/(loss) from investments and options ) Net change in unrealized appreciation/(depreciation) on: Investments Purchased options — Written options ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain on investments ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income/(loss) $ ) $ (a) A summary of share transactions is as follows: Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed* ) Net increase $ $ * Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 22 SCHARF BALANCED OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2012* March 31, 2014 to (Unaudited) September 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Capital gain distributions from regulated investment companies — Net realized gain from investments and options Net change in unrealized appreciation/(depreciation) on: Investments Written options ) — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From net realized gain on investments ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income $ $ (a) A summary of share transactions is as follows: Six Months Ended December 31, 2012* March 31, 2014 to (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares issued in connection with transfer in kind — — Shares redeemed ) Net increase $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 23 SCHARF FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Six Months Ended December 31, 2011* March 31, 2014 Year Ended to (Unaudited) September 30, 2013 September 30, 2012 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income/(loss)^ ) Net realized and unrealized gain on investments and options Total from investment operations Less distributions: From net investment income ) ) — From net realized gain on investments ) ) — Total distributions ) ) — Paid-in capital from redemption fees^# Net asset value, end of period $ $ $ Total return %‡ % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets: Before fee waivers %† % %† Afterfee waivers %† % %† Ratio of net investment income/(loss) to average net assets: Before fee waivers )%† )% %† Afterfee waivers )%† % %† Portfolio turnover rate %‡ % %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 24 SCHARF BALANCED OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Six Months Ended December 30, 2012* March 31, 2014 to (Unaudited) September 30, 2013 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ Net realized and unrealized gain on investments and options Total from investment operations Less distributions: From net investment income ) — From net realized gain on investments ) — Total distributions ) — Paid-in capital from redemption fees — ^# Net asset value, end of period $ $ Total return %‡ %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before fee waivers %† %† Afterfee waivers %† %† Ratio of net investment income/(loss) to average net assets: Before fee waivers )%† )%† Afterfee waivers %† %† Portfolio turnover rate %‡ %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 25 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at March 31, 2014 (Unaudited) NOTE 1 – ORGANIZATION The Scharf Fund and the Scharf Balanced Opportunity Fund (each a “Fund” and collectively, the “Funds”) are each a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The investment objective of the Scharf Fund is to seek long-term capital appreciation.The investment objective of the Scharf Balanced Opportunity Fund is to seek long-term capital appreciation and income.The Scharf Fund commenced operations on December 30, 2011. The Scharf Balanced Opportunity Fund commenced operations on December 31, 2012. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Funds’ policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Scharf Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax years 2012-2013, or expected to be taken in the Fund’s 2014 tax returns.Management has analyzed the Scharf Balanced Opportunity’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax year 2013, or expected to be taken in the Fund’s 2014 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of specified cost.Interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are accreted/amortized 26 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at March 31, 2014 (Unaudited), Continued over the life of the respective security.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with each Fund’s understanding of the applicable country’s tax rules and rates. The Funds distribute substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees. Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Redemption Fees: The Scharf Fund charges a 2.00% redemption fee to shareholders who redeem shares held for 60 days or less. The Scharf Balanced Opportunity Fund charges a 2.00% redemption fee to shareholders who redeem shares held for 15 days or less. Such fees are retained by the Funds and accounted for as an addition to paid-in capital. During the six months ended March 31, 2014, the Scharf Fund retained $908 in redemption fees. G. Derivatives: The Funds have adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification. The Funds are required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. 27 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at March 31, 2014 (Unaudited), Continued The Funds may utilize options for hedging purposes as well as direct investment. Some options strategies, including buying puts, tend to hedge the Funds’ investments against price fluctuations. Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure. Options contracts may be combined with each other in order to adjust the risk and return characteristics of each Fund’s overall strategy in a manner deemed appropriate to the Adviser and consistent with each Fund’s investment objective and policies. When a call or put option is written, an amount equal to the premium received is recorded as a liability. The liability is marked-to-market daily to reflect the current fair value of the written option. When a written option expires, a gain is realized in the amount of the premium originally received. If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction. If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. If a written option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With options, there is minimal counterparty credit risk to the Funds since the options are covered or secured, which means that the Funds will own the underlying security or, to the extent they do not hold the security, will maintain liquid assets consisting of cash, short-term securities, or equity or debt securities equal to the market value of the security underlying the option, marked to market daily. Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract. If an option purchased expires, a loss is realized in the amount of the cost of the option contract. If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option. If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid. If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. As of March 31, 2014, the location of derivatives in the statements of assets and liabilities and the value of the derivative instruments categorized by risk exposure is as follows: 28 SCHARF FUNDS NOTES TO FINANCIAL STATEMENTS at March 31, 2014 (Unaudited), Continued Scharf Fund Derivative Type Statements of Assets and Liabilities Location Value Equity Contracts Options written, at fair value Equity Contracts Net Assets – net unrealized appreciation on written options 48,970 Scharf Balanced Opportunity Fund Derivative Type Statements of Assets and Liabilities Location Value Equity Contracts Options written, at fair value Equity Contracts Net Assets – net unrealized depreciation on written options (8,764) The effect of derivative instruments on the statements of operations for the six months ended March 31, 2014 is as follows: Scharf Fund Derivative Type Location of Loss on Derivatives Recognized in Income Value Equity Contracts Change in unrealized depreciation on written options Scharf Balanced Opportunity Fund Derivative Type Location of Loss on Derivatives Recognized in Income Value Equity Contracts Change in unrealized depreciation on written options The average monthly market values of written options during the six months ended March 31, 2014 for the Scharf Fund was $43,256. The average monthly market value of written options during the six months ended March 31, 2014 for the Scharf Balanced Opportunity Fund was $12,479. Transactions in written options contracts for the six months ended March 31, 2014, are as follows: Scharf Fund Contracts Premiums Received Beginning balance 8 $ Options written — — Outstanding at March 31, 2014 8 $ Scharf Balanced Fund Contracts Premiums Received Beginning balance — $
